Citation Nr: 0428836	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  98-12 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and grandson


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
December 1951 and other unverified service of one month and 
17 days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran now resides in Alabama and his 
case has been transferred to the Montgomery RO.


FINDINGS OF FACT

1.  Hearing loss has not been shown by competent evidence to 
have been present during service or proximate thereto.  
Hearing loss was not manifested to a degree of 10 percent 
within one year after service.

2.  Hearing loss was initially noted several years after 
service and is not shown to be due to military noise exposure 
or any other incident of service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service; nor may a sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
November 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the November 2001 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the May 2003 statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the November 2001 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
are in the file.  These consist of a notation of treatment 
for an upper respiratory condition, and a dental treatment 
notation.  There is no evidence that any other service 
medical records for his brief period of service exist.  He 
has also claimed a period of service of one month and 
seventeen days in 1942.  This period has not been verified 
and no medical records for this period have been located.  
All other identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

Background.  The service records reveal that the veteran had 
active service from September 1951 to December 1951.  The 
veteran also claimed a period of service in 1942 in the Navy.  
This was for only one month and 17 days, and he was medically 
discharged for an ear infection.  This period has not been 
verified by the records nor are there any medical records for 
this period.  The available service medical records are from 
his 1951 period of service and are entirely silent as to any 
hearing disorder.  In addition the service discharge 
examination in December 1951 revealed normal hearing 
bilaterally.  

The Board notes that the veteran submitted several claims in 
the 1950's and 1960's for pension benefits.  In these claims 
the veteran noted a single period of service from September 
through December 1951.  In a pension claim in August 1959 he 
noted, "bad hearing" as one of his disabilities.  

The first post service medical evidence of record regarding 
any ear disorder was in a September-October 1964 VA hospital 
summary, which noted among several conditions, "moderate 
diminution of hearing."  The next notation was of difficulty 
in hearing, and a broken hearing aid in a March 1967 VA 
general examination.

In January 1997, the veteran filed a claim for hearing loss 
which allegedly occurred in November 1942, during the 
aforementioned unverified period of service in the Navy.

In a March 1997 letter, Chester P. Rollins, M.D., noted that 
he first treated the veteran in June 1993.  At that time the 
veteran had severe to profound sensorineural hearing loss.  
The veteran reported being in an explosion in 1951 at Ft. 
Jackson and attributed his hearing loss to that incident.  
The physician noted that: 

Indeed, the asymmetry most likely is 
related to the blast trauma with more of 
the blast affecting the left ear.  It's 
impossible to say what level of hearing 
the patient had after the blast, since it 
was more than 45 years ago at this point 
in time.  None of these audiograms are 
available to me.  So, indeed the patient 
was exposed to blast trauma that could 
cause a significant sensorineural hearing 
loss but it is impossible to say what 
portion of the patient's current hearing 
loss is related to this remote trauma and 
what part is related to presbycusis.

The medical evidence of file also includes several medical 
records from 1993 for hearing loss and issuance of hearing 
aids.  These include an August 1993 letter from Piedmont 
Hearing Aid Associates, which noted a history of 
sensorineural hearing loss of 8-9 years.

By rating action dated in November 1997, the RO denied 
service connection for a hearing loss disability.  In making 
that determination the RO noted no record of treatment for a 
hearing loss disorder in service, as well as normal hearing 
upon separation from service.

In a December 1997 statement from the veteran he alleged that 
he had been in the Navy in June 1942, at which time he had a 
severe ear infection.  He stayed in the base hospital for a 
month and 17 days.  Afterwards he was found unfit for 
military duty and discharged.  He subsequently reenlisted in 
the Army in 1951 and was involved in an explosion of a 
furnace in his barracks.  He received injury to the left ear 
and permanent loss of hearing.  He did not receive any 
medical care for his injury and did not get his ears 
examined.  

At a January 2000 personal hearing at the RO, the appellant 
testified that he had been in the Navy in 1942 for about 3 
months but was not sure of the dates.  He was found unfit for 
duty by a medical board and discharged because he "couldn't 
hear good enough."  Afterwards his hearing came back.  
Subsequently in 1951 he joined the Army, and remained in for 
about 3 or 4 months.  He was assigned to maintain the heating 
equipment in the barracks.  The furnace blew up and hit him 
in the side of the head.  He did not receive treatment or 
examination at the time.  Subsequently, he received a 
hardship discharge because his wife was ill.  He testified 
that he had hearing problems when he first left service, but 
did not get his first hearing aid until about 1959.

The claims file contains several medical records from 1993 to 
the present regarding the veteran's hearing loss disorder.  
However, there are no records indicating the presence of a 
chronic hearing disorder within one year of active service.  
The first post service medical evidence of record regarding 
any ear loss was in a September-October 1964 VA hospital 
summary, which noted among several conditions, "moderate 
diminution of hearing."  The next notation was of difficulty 
in hearing and a broken hearing aid in a March 1967 VA 
general examination.  There is no evidence of a hearing loss 
within the first year after service. 

Criteria/Analysis.   The veteran contends that service 
connection for hearing loss is warranted.  He initially 
alleged that he developed hearing loss in November 1942 while 
in the Navy.   There are no personnel or medical records from 
this 1942 period of service in the Navy.  
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There is no evidence of the veteran's having a hearing 
impairment within the first year after service.  The only 
evidence indicating that the hearing loss impairment had its 
onset during his military service are the veteran's lay 
statements and testimony, and the statement of Dr. Rollins 
which is based entirely upon the veteran's reported history.  
The veteran initially indicated that his hearing loss was due 
to an infection in 1942 in the Navy.  He then alleged that 
his hearing loss was due to an explosion in 1951 in the Army.  
As a lay person the veteran is competent to provide evidence 
of observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  However, where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  The veteran 
does not possess such expertise.  For these reasons his 
statements are not probative of a nexus between any currently 
diagnosed bilateral hearing loss disorder and his military 
service.

Likewise, the statement of Dr. Rollins is of minimal 
probative value inasmuch as it is based upon the veteran's 
reported a history of an in-service explosion with resulting 
hearing difficult.  Dr. Rollins opinion that the veteran's 
hearing disorder is related to an in-service explosion was 
based on the veteran's report of having been in an explosion 
in 1951 at Ft. Jackson with resulting hearing difficult.  Dr. 
Rollins did not begin treating the veteran until more than 4 
decades after his separation from service, and did not 
reference the review of any historical records in rendering 
his opinion.  That opinion was based solely on the veteran's 
reported history, which is not supported by any 
contemporaneous documentation.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (the Board is not required to accept an 
opinion that is based on the veteran's recitation of his 
medical history and unsupported by clinical findings).  As 
noted above, the service records reflect that when the 
veteran was examined prior to his release from service in 
December 1951 he hearing was found to be normal.  The 
negative also includes the multi-year gap between the 
veteran's release from service and the first report of any 
hearing loss.  

Although the medical evidence documents a current bilateral 
hearing loss disorder, the discharge examination and the 
multi-year gap between service separation and the first 
report of any hearing loss reflects that the veteran's 
hearing loss was not present during his military service and 
is not due to any incident of such service.  The Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for hearing 
loss.


ORDER

Service connection for hearing loss is denied.


_________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



